Citation Nr: 0839338	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) with 
alcohol dependence.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) resulting from service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded service connection for 
PTSD and denied a total rating due to unemployability.  The 
veteran appealed the initial disability evaluation assigned 
for PTSD as well as the denial of TDIU.  

The Board notes that the veteran has, at various times during 
the course of the appeal, requested a hearing before the 
Board, either sitting at the RO or via videoconferencing.  
However, in August 2008, the veteran's represented submitted 
a statement indicating that the veteran no longer desired a 
hearing and that he was requesting that the Board 
"disregard" the veteran's hearing request.  As the veteran, 
through his representative, has withdrawn his hearing 
request, the case is ready for appellate review.  


FINDING OF FACT

Throughout the initial evaluation period, the social and 
occupational impairment from the veteran's PTSD with alcohol 
dependence has more nearly approximated total impairment than 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
with alcohol dependence are met throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

2.  The issue of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is moot.  Vettese v. Brown, 7 Vet App. 31 
(1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking a higher initial disability rating for 
his service-connected post-traumatic stress disorder (PTSD).  
He is also seeking a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

As the veteran's PTSD claim is being granted in full, and as 
the claim of entitlement to TDIU is being dismissed as moot, 
the Board will not include a discussion of the RO's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) at this time, as any failure of VA to properly 
implement the VCAA has necessarily been nonprejudicial with 
respect to these claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Under Diagnostic Code 9411, the 50 percent rating for PTSD 
currently assigned contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that there 
can be service connection for compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  The Federal Circuit 
stated that such compensation would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service- connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to received compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse. The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  

In this case, the RO, applying Allen, awarded service 
connection for the veteran's alcohol abuse secondary to his 
service-connected PTSD.

Higher Initial Rating

The veteran essentially contends that the symptomatology, 
including his alcohol dependence, associated with his PTSD 
results in total occupational and social impairment.  After a 
review of the claims folders, the Board concludes that his 
contentions are supported by the evidence.

The Board acknowledges that the results of VA examinations in 
March 2005 and March 2008 do not indicate that the veteran 
experiences all of the symptoms associated a 100 percent 
rating.  His long term and short term memory were intact.  He 
was oriented to all spheres.  Furthermore, there was no 
impairment in his thought process and he reported no 
delusions or hallucinations.  However, the Court has held 
that the symptoms enumerated under the schedule for rating 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Thus, a finding that there is total 
occupational and social impairment is sufficient to warrant a 
100 percent rating even though the specific symptoms listed 
for a 100 percent rating are not manifested.  

With regard to occupational impairment, the veteran has 
reported on numerous occasions that he is unable to work due 
to his PTSD and alcoholism.  In support of his claim, he 
submitted an Earnings Record from the Social Security 
Administration showing that his earnings peaked in 1987 with 
no taxed earnings since 1990.  The veteran's employment 
history is consistent with his documented medical history 
that shows a long history of alcohol abuse with several 
hospitalizations in the mid 1980s for treatment of his 
alcohol dependence.  

More recent records show that he continues to have problems 
with alcohol.  In September 2007, he was arrested for driving 
under the influence (DUI).  He reported that this was his 5th 
or 6th DUI offense.  As a result of this offense, he lost his 
drivers license.  During his March 2008 VA examination, he 
admitted to drinking a pint of bourbon daily.  He also 
reported that he drank at local clubs 2 to 3 times per week 
where he was well known.  He often needed assistance 
arranging rides home due to his excessive drinking.  The 
examiner observed that the veteran had no employment for 
about 20 years, and that it was unlikely that he would be 
able to sustain employment until he became alcohol free.  The 
record demonstrates, however, that the prospects of the 
veteran becoming alcohol free are unfortunately low.  A 
chronic problem with alcohol abuse has been demonstrated for 
over the past 20 years.  In light of the foregoing, the Board 
concludes that the veteran's PTSD with alcohol dependence 
results in total occupational impairment.  

With respect to social impairment, while the veteran is 
involved with military-related groups and fraternal 
organizations, he indicated at his March 2005 VA examination 
that social relationships were confined to his friends from 
the bar with whom he drank.  He denied any other recreational 
or leisure activities.  Although the March 2008 examination 
report notes the veteran's involvement with a woman he meet 
in a bar 2 months earlier, he had alienated his 2 children 
whom he only saw once a year and had divorced his wife 35 
years ago.  Despite his attempts to self medicate, both the 
2005 and 2008 examination reports document the veteran's 
frequent nightmares and flashbacks of his Vietnam experiences 
including fighting a fire on the USS Forrestal.  He reported 
flashbacks at least once a week with nightmares 2 to 3 times 
per week.  He awoke from these in a cold sweat feeling 
anxious.  He described a very disturbed sleep cycle only 
sleeping 3 hours per night.  In light of the foregoing, the 
Board concludes that the veteran has a significant social 
impairment as a result of his PTSD with alcohol dependence.  

Furthermore, the veteran's recorded GAF scores indicated that 
he experiences significant occupational and social 
impairment.  VA psychological testing revealed a GAF of 40 in 
November 2002, a GAF of 40 in March 2005, and a GAF of 42 in 
March 2008.  These scores are generally indicative of serious 
impairment in social, occupational, or school functioning, to 
include the inability to keep a job.  The relevant treatment 
records and examination reports consistently describe the 
veteran's serious problems with alcohol abuse and its affect 
on his ability to obtain and maintain employment and 
meaningful social relationships.  The evidence also 
establishes that the veteran's alcohol abuse has essentially 
resulted in total occupational impairment with significant 
social impairment since his claim for service connection was 
received.  

The Board has considered private treatment records from 
Morgan Behavior Heath Choices dated from September 2007 to 
January 2008 showing that the veteran underwent court ordered 
alcohol counseling as a term of his probation following his 
most recent DUI.  During these sessions, the veteran reported 
that he had refrained from drinking since his DUI arrest in 
April 2007; however, he acknowledged that he would go back to 
drinking once he was off probation.  Moreover, in light of 
the veteran's longstanding history of alcohol abuse and his 
reports of significant quantities of alcohol consumption 
during his March 2008 VA examination, the Board feels that it 
is highly unlikely that he significantly reduced his alcohol 
consumption during that period.  It is significant that the 
examiner that conducted the March 2008 examination observed 
that while the veteran had sown some mild improvement in his 
alcohol use, he continued to use in significant amounts and 
that it was unlikely that he would become employed unless he 
became alcohol free.  The Board has placed greater probative 
value on the VA psychiatric examination reports.  

In the Board's view, the evidence adequately establishes that 
the social and industrial impairment from the veteran's PTSD 
and alcohol abuse has more nearly approximated total than 
deficiencies in most areas throughout the initial evaluation 
period.  Accordingly, a 100 percent rating is warranted 
throughout the initial evaluation period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found).

TDIU Claim

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2007).  Since the veteran 
is entitled to a 100 percent rating for his PTSD on a 
schedular basis; and, as the total rating has been made 
effective for the entire period encompassing the TDIU claim, 
the claim for a TDIU is rendered moot.  See Vettese, 7 Vet 
App. 31 ("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland, 6 Vet App. 
443.


ORDER

A 100 percent disability rating for PTSD with alcohol 
dependence is granted from the effective date of service 
connection, subject to the criteria applicable to the payment 
of monetary benefits.

The issue of entitlement to a TDIU is dismissed.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


